Case: 3:17-cv-00149-MPM-JMV Doc #: 82-8 Filed: 07/12/19 1 of 8 PagelD #: 351

PLAINTIFFS EXHIBIT 8
EXCERPTS FROM DEPOSITION OF LATERIKA MARTIN

PLAINTIFF'S
EXHIBIT

 

 
Case: 3:17-cv-00149-MPM-JMV Doc #: 82-8 Filed: 07/12/19 2 of 8 PagelD #: 352

oO bY Oo STH HT FP WwW DH BE

NM NM BM BY BD MY BPP BP Be Be Be Be Ee EE
uoeeF Ww NY FPF OG © OD I HAH UH eB Ww hw Ep

Laterika Martin - December 21, 2017

 

 

41)

A. Yeah, in Medical.
O.. This --
A. So you have your medical staff and you have our

desk right here, the security staff.

Q. Okay.
A. Yeah.
Q. So when you arrived at Medical, was there anybody

in there on January the 1st?

A. No, sir.

0. Briefly describe the facility -- the medical
facility here at the prison.

A. Okay. When you come in the door, you have the
waiting room where the inmates sit. It's double doors
when you come in and when you see where the inmates are
assigned, and the next door you go in, you enter Medical.
Do you want me to describe Medical to you?

Q. Uh-huh (affirmative response) .

A. All right.

Q. Yes.

A. Okay. So to my right side, you will see the --
our watch station that would be on the left side if you're
turned -- if you're facing towards the fire and safety
door. Then you have the Emergency Room and Dr. Woods’
office, and towards my left, if you're turning towards

PO-2, which goes to the access door, you have Nurse Cox's

 

Alpha Reporting Corporation

 

 
Case: 3:17-cv-00149-MPM-JMV Doc #: 82-8 Filed: 07/12/19 3 of 8 PagelD #: 353

mo

oOo oOo JI HW Ww FS WW

10
11
12
13
14
L5
16
a7
18
19
20
21
22
23
24
25

Laterika Martin - December 21, 2017

 

 

16
look around and make sure everybody is all right and

nothing happened and we go.

Q. You weren't doing that, though, at that time,

A. No. Because --

Q. -- on January list?

A. No. When that happened I was just making it to
Medical, and that happened about 10, 20 minutes after, you
know, I went into Medical. By that time, they was
counting so they counted -- that's probably how, you know,
they caught that code such at an early time.

Q. Right.

A. Because, you know, we count at -- in the morning
times at 6:00, 10:00, 12:00 and 2:00, so, like I said, at

that time, they were probably counting when that happened.

0. Okay. Do they -- who does the count?

A. The COs.

Q. Okay. And does the CO go into the dorm?

A. Yes, sir. You have to go into the dorm. If you
don't see -- if you don't see them breathing or it looks

like they're breathing, you tap them on the foot with

paper or your clipboard, whatever you go in with. You

just tap them on the foot just to make sure, you know --
Q. Okay. I'm looking at the -- the first shift,

which is -- begins at 6:00 in the morning --

 

Alpha Reporting Corporation

 
Case: 3:17-cv-00149-MPM-JMV Doc #: 82-8 Filed: 07/12/19 4 of 8 PagelD #: 354

Laterika Martin - December 21, 2017

 

34

i A. Yes, sir.

2 Ox He was --

3 A. He was.

4 Q. -- alive.

5 A. He was.

6 0. He was having difficulty breathing, correct?

7 A. Yes, sir, he was.

8 0. Was he saying anything?

9 A. At the time of him coming in Medical, no, sir.
10 Q. Okay. Did you hear him say anything that

11 | morning?

Le A. No, sir, I didn't.

“3 Q. Okay. Did he --

14 A. Like I said, he was --

15 Q. -- did he make -- did he make any kind of a

16 | noise, grunt or --

ae A. Just gasping for breath like -- (witness
18 | demonstrating). Just gasping for breath.
9 0. Okay. And when you say he flatlined, was he

20 | hooked up to a machine that showed that he was --

21 A. No. He just stopped breathing all of a sudden.
22 CG. Okay. What, just two minutes after he got into
23 | the room?

24 A. Yes, sir.

25 Q. There was another nurse, Nurse Taylor --

 

 

 

Alpha Reporting Corporation

 
Case: 3:17-cv-00149-MPM-JMV Doc #: 82-8 Filed: 07/12/19 5 of 8 PagelD #: 355

oO wo oO SFT TO UH FF WY Hb FF

a ee =
An uu FF WN PB

17
18
19
20
21
22
23
24
25

Laterika Martin - December 21, 2017

 

 

A. Uh-huh (affirmative response). =

Q. -- present, right?

A. Uh-huh (affirmative response.)

MR. DAVIS: Yes?

A. She stayed -- yes. I'm sorry. Yes, sir. She
stayed in Medical.
BY MR. LEWIS:

Q. Okay. And she asked -- she yelled, call 911?

A. Uh-huh (affirmative response), yes, sir.

Q. Why would one wait until the person is in Medical
[oO @all 9212

A. Because he was breathing at the time. He wasn't
dead or anything. It's -- I guess they thought that, you
know, it -- it wouldn't turn left so fast, but soon after
he stopped breathing, that's -- she immediately said, call
Sit.

Q. Okay. I -- I take it that was a call for an

ambulance; is that --

A. Yes, sir.

OD. And where would that ambulance come from?
A. I would have no clue.

QO. Okay.

A. Yes, sir.

Q. That's all right.

A. I would not have a clue.

 

Alpha Reporting Corporation

 
Case: 3:17-cv-00149-MPM-JMV Doc #: 82-8 Filed: 07/12/19 6 of 8 PagelD #: 356

oO OW Oo HTH HK HF WY DB eH

BPP Pe» BP BP BE
nA Ww FPF W NH EF

uh
18
19
20
Zo
22
23
24
25

Laterika Martin - December 21, 2017

 

 

Q. That's -- that's fine. You -- when you don't °°
know the answer, just say so. Okay?

A. (Witness nodded head affirmatively).

QO. Do you -- were you present when the ambulance did
arrive?

A. Yes, sir, I was.

Q. Was Mr. Green still breathing when they arrived?

A. No, sir. We were still doing CPR until they
came.

Q. You were helping with the CPR, right?

A. Yes, sir, I was.

Q. Lieutenant Blake was in the room?

A. Yes, sir. Lieutenant was still in the room.

Q. And she was in the process of calling a --
everyone who needed to be alerted --

A. Yes, sir.

Q. -- that there was a death, right?

A. Yes, sir.

Q. Okay. What were the -- in -- in -- in addition
to the CPR, what -- what else was done to try to revive
him?

A. The defibrillator gave him a shock.

Q. Uh-huh (affirmative response). Did that have any

effect on him?

A. Not really.

 

Alpha Reporting Corporation

 

 
Case: 3:17-cv-00149-MPM-JMV Doc #: 82-8 Filed: 07/12/19 7 of 8 PagelD #: 357

o 4 fm Ww FP WD DB FH

10
Lt
12
13
14
i5
16
17
18
i$
20
21
22
23
24
25

Laterika Martin - December 21, 2017

 

 

37 |

a Okay. Well, do you know what the -- they -- they

talk here that -- something about a kit. Where is it? It

might be in somebody else's statement. Ignore that

question.
A. I -- I think I had the defibrillator in mine, but
I don't -- I don't know.

Qi. Okay. You -- you wrote in here that John Green
actually did come back meaning he did -- was aroused by
the defibrillation; is that --

A. Uh-huh (affirmative response).

Q. Yes?

A. Yes, sir.

O. Do you recall that now?

A. I do.

GS. Okay.

A. Let me see.

a Did the -- do you recall the nurse -- Nurse Mason

asking him questions?

A. She did. She asked -- now that I think about it,
she did ask -- she asked what was his name? He wasn't
saying anything, though. He was looking and just -- you

know, just rolling his eyes and just --

Q. As -- as I --
A. -- staring.
O. Okay.

 

Alpha Reporting Corporation

 

 
Case: 3:17-cv-00149-MPM-JMV Doc #: 82-8 Filed: 07/12/19 8 of 8 PagelD #: 358

oO OU GO 1H DH HO FP WY BY

N NM NM NY NM NM PF BP BP BP eB Be eo pe pe BE
nF Ww NY FP oO © wo DH UH BF WwW bw Bb

Laterika Martin - December 21, 2017

 

 

A.
you know
Q.
A.
Q.
A.
Q.
you say,
A.
QO.

38
But she was asking, do you know your name? Do

where you are, and he just kept looking.

Rolling his eyes?

Rolling his eyes just looking.

No answer?

No answer.

All right. What do you -- what do you mean when
he responded well until Nurse Taylor started CPR?
Where are we at?

Okay. After -- after Mason started asking him

questions.

A.
his eyes.
Q.

A.

Q.
Stop, is
A.

A.

Responding well, like I was -- I was saying with

Right.

That's the only response he gave.

All right. And when Nurse Mason said, stop.
she referring to the CPR?

Yes, sir.

And you say he -- she said, he's fine?
Uh-huh (affirmative response).

MR. DAVIS: Yes; Or, no.

Yes, sir. (Examining document). Stop. Stop.

He's fine.

BY MR. LEWIS:

O.

Did you think he was fine?

 

Alpha Reporting Corporation

 
